JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Douglas Crawford appeals his conviction for trafficking in marijuana,1 a fifth-degree felony. Crawford pleaded guilty, and the trial court sentenced him to seven months in prison.
On appeal, counsel for Crawford has filed a brief in accordance withAnders v. California,2 stating that counsel has conscientiously reviewed the record and can discern no reversible errors in the trial proceedings. Consequently, counsel has sought to withdraw from representation and requests that this court, consistent with Anders,
independently review the record to determine whether the proceedings below were free from prejudicial error. Counsel, as required by Anders,
has given Crawford an opportunity to provide grounds for this appeal, but Crawford has chosen not to do so.
After reviewing the entire record, we are satisfied that Crawford's counsel has provided Crawford with a diligent and thorough search of the record and that counsel has correctly concluded that the proceedings below were free of prejudicial error. The record reflects that the trial court, pursuant to Crim.R. 11, scrupulously ensured that Crawford's plea was made knowingly and voluntarily. The trial court also made all the appropriate findings on the record and in the written sentence findings to support the sentence it imposed.
We conclude that Crawford's appeal is completely without merit and is wholly frivolous. Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court.
Although we hold that this appeal is frivolous under App.R. 23 and without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Crawford because he is clearly indigent. Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann and Hendon, JJ.
1 R.C. 2925.03(A)(2).
2 (1967), 386 U.S. 738, 87 S.Ct. 1396.